DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group 1 in the reply filed on 12/27/2021 is acknowledged. The species requirement aspect of the restriction requirement mailed 10/29/2021 is withdrawn. 

Claims 1-7 and 9-18 are pending.

Claims 10-14 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.

Claims 1-7, 9 and 15 are examined.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Pietri et al (US10792298).
De Pietri et al have disclosed the use of mir-135A-5p to treat neurological disorders. See, for example, Claims 1-18 and SEQ ID NO:4.

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by hen et al (US20160348101).
Chen et al have disclosed the treatment of bipolar disorder utilizing mir-135. See the claims and the SEQ IDs recited therein.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-7, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danis et al (WO2014096418) and Alsharafi et al (CNS and Neurological Disorders-Drug Targets Vol. 14:1096-1102, 2015).
Danis et al have taught the treatment of neurological disorders including epilepsy via mir-135a antagonists as well as mir-135b antagonists where the antagonists can be antagomirs. It has also been taught methods of identifying compounds useful as therapeutics for treating epilepsy. See for example, page 6, lines 10-22; page 35, line 29; pages 47-50; pages 68-86; and pages 87-88. Danis et al do not specifically teach the sequences recited in the claims.
Alsharafi et al have taught that miR-135a overexpression is linked to epileptic seizures and is a target for treating epilepsy. At page 1100 it is stated “Our results demonstrated that nonharmful generalized seizures were insufficient to alter brain specific miR-183 and miR-135a expressions, supporting the hypothesis that regulation of brain specific miRNAs are not only a response to increased neuronal activity but are also coupled to epileptic or pathogenic brain activity.” Alsharafi et al have not specifically taught the recited sequences recited in the claims.
However, the examiner notes that it would have been obvious to target any known miR-135 sequence since miR-135a and 135B have both been taught to be inhibited to treat epilepsy. The invention in no way provides new miR-135 sequences to target. One in the art would clearly have known to look to the known miR-135 sequences to target in the treatment of epilepsy. In regard to claims 5-7, one in the art would expect to see improvement or correction of epileptic symptoms via a treatment thereof. Indeed, it would be the administration of the miR-135 antagonists that provide for the recited effects.
The invention, as a whole, would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635